    Case 4:20-cv-00184-ALM-CAN Document 20 Filed 08/07/20 Page 1 of 1 PageID #: 433


                                 United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

      FRANCIS T. KHOUNG                                 §
                                                        §   Civil Action No. 4:20-CV-184
      v.                                                §   (Judge Mazzant/Judge Nowak)
                                                        §
      WILMINGTON SAVINGS SOCIETY, FSB                   §

                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

     this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

     On July 22, 2020, the report of the Magistrate Judge (Dkt. #19) was entered containing proposed

     findings of fact and recommendations that Defendant Wilmington Savings Society, FSB, d/b/a

     Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust’s Motion

     for Summary Judgment (Dkt. #16) be granted, and Plaintiff’s suit, including specifically all claims

     for declaratory relief, be dismissed with prejudice.

            Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

     conclusions of the Court.

            It is, therefore, ORDERED that Defendant Wilmington Savings Society, FSB, d/b/a

.    Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust’s Motion

     for Summary Judgment (Dkt. #16) is hereby GRANTED and Plaintiff’s suit is

     DISMISSED WITH PREJUDICE.

             IT IS SO ORDERED.
            SIGNED this 7th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
